Citation Nr: 0727902	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a shrapnel wound of the left leg.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Entitlement to service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had recognized guerilla service from September 1, 
1943, to November 14, 1945.  He had regular Philippine Army 
service from November 15, 1945, to November 19, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
requests to reopen previously denied claims for service 
connection for left leg shrapnel wound residuals, malaria, 
and hearing loss, and denied the veteran's claim for service 
connection for pulmonary tuberculosis.

In this decision, the Board reopens the claims for service 
connection for left leg shrapnel wound residuals, malaria, 
and hearing loss.  The Board then addresses the reopened 
claims, and the claim for service connection for 
tuberculosis, in the REMAND portion of the decision below, 
and REMANDS those issues to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2001 rating decision denied claims of service 
connection for malaria and hearing loss; the veteran filed a 
notice of disagreement, but he did not complete an appeal as 
to these issues by filing a timely substantive appeal. 

2.  Evidence received since October 2001 includes medical 
findings of current malaria and hearing loss, and medical 
support for continuity between malaria and hearing loss 
during service and the current disabilities.

3.  A January 2003 Board decision denied service connection 
for left leg shrapnel wound residuals; the veteran did not 
file an appeal from this decision.

4.  Evidence received since the January 2003 Board decision 
includes medical findings of current left leg disability, and 
medical support for continuity between a left leg injury in 
service and the current left leg disability.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for malaria and hearing loss is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since October 1981 is new and material 
to the claims for service connection for malaria and hearing 
loss; those claims are reopened.  38 U.S.C.A. § 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The January 2003 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

4.  Evidence received since January 2003 is new and material 
to the claim for service connection for left leg shrapnel 
wound residuals; that claim is reopened.  38 U.S.C.A. § 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that, in attempts to reopen claims subject to 
prior final denials, the VCAA requires VA both to notify the 
claimant of the evidence and information that is necessary to 
reopen the claim, and to notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
VA's notice letter should describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the veteran VCAA notices in 
October 2004, January 2005, and July 2006.  Those notices 
informed the veteran of the type of evidence and information 
that is necessary to reopen previously denied claims, to 
substantiate claims for service connection, to establish 
original and increased ratings, and to establish effective 
dates for benefits awarded.  In addition, the Board herein 
makes a favorable decision on the appeals to reopen of each 
of the previously-denied claims.  Therefore, the Board need 
not provide further notification or assistance on the matter 
of reopening the claims.  The Board herein remands, for 
further evidentiary development, the reopened service 
connection claims, and the original claim for service 
connection for tuberculosis.

Request to Reopen Previously Denied Claims

The veteran is seeking to reopen two service connection 
claims that were previously denied in an RO rating decision, 
and one that was previously denied in a rating decision and a 
Board decision. 

A claimant initiates an appeal of a VA rating decision by 
filing a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  After the claimant 
files an NOD, the RO issues a statement of the case (SOC).  
Id.  After the RO issues the SOC, the claimant must perfect 
the appeal by filing, on a timely basis, a substantive 
appeal.  The substantive appeal must identify which issues 
the claimant is appealing.  Id.  If the claimant does not 
initiate and perfect an appeal on an issue in accordance with 
38 U.S.C.A. § 7105, the rating decision with respect to that 
issue becomes final.  Id.

A final rating decision on a claim that has been denied, or a 
Board decision denying a claim, shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled 
that, if the Board determines that new and material evidence 
has been submitted, the case must be reopened and evaluated 
in light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In an October 2001 rating decision, the RO denied service 
connection for multiple claimed disabilities, including left 
leg shrapnel wound residuals, malaria, hearing loss, 
beriberi, and ischemic heart disease, and anxiety.  In 
November 2001, the veteran submitted an NOD with the October 
2001 rating decision, citing disagreement with the denial of 
service connection for left leg shrapnel wound residuals, 
beriberi, and ischemic heart disease.  In December 2001, the 
RO issued a statement of the case (SOC), addressing appeal of 
the claims for service connection for left leg shrapnel wound 
residuals, beriberi, and ischemic heart disease.  In January 
2002, the veteran submitted a substantive appeal, VA Form 9, 
in which he indicated that he was appealing only the issue of 
service connection for left leg shrapnel wound residuals.  In 
January 2003, the Board denied the appeal for service 
connection for left leg shrapnel wound residuals.

As the veteran perfected an appeal only with respect to the 
claim for service connection for left leg shrapnel wound 
residuals, the October 2001 rating decision became final with 
respect to all of the other denied claims, including those 
for service connection for malaria and hearing loss.  As the 
Board denied the veteran's appeal for service connection for 
left leg shrapnel wound residuals, new and material evidence 
is required to reopen that claim.

In September 2004, the veteran requested to reopen claims for 
service connection for left leg shrapnel wound residuals, 
malaria, and hearing loss.  He also raised a claim for 
service connection for pulmonary tuberculosis.  In an April 
2005 rating decision, the RO denied reopening of claims for 
service connection for left leg shrapnel wound residuals, 
malaria, and hearing loss, and denied service connection for 
pulmonary tuberculosis.  The veteran has perfected an appeal 
from the April 2005 rating decision.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted his claim to reopen the claims 
for service connection for left leg shrapnel wound residuals, 
malaria, and hearing loss in September 2004.  The revised 
regulation applies to that claim to reopen.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for a left leg shrapnel wound 
was the January 2003 Board decision.  The most recent final 
disallowance of the veteran's claims for service connection 
for malaria and hearing loss was the October 2001 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted with respect to the leg 
disability claim since the January 2003 Board decision, and 
with respect to the malaria and hearing loss claims since the 
October 2001 rating decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The evidence that was associated with the claims file prior 
to the relevant 2001 and 2003 decisions included records 
related to the veteran's service, statements from the 
veteran, and a statement from a private physician.  The 
available service era records do not contain any report of 
injury or disease during service.  In February 2001, private 
physician A. B. M., M.D., wrote that he had treated the 
veteran for left leg pain due to a wound sustained in combat 
in 1944.  Dr. M. indicated that, when he treated the veteran, 
the veteran had malaria and right ear deafness.

The evidence that has been added to the claims file since the 
relevant 2001 and 2003 decisions includes additional 
statements from the veteran, persons who know the veteran, 
and private physicians.  In a June 2003 statement, Dr. M. 
reported that the veteran, during his service, had sustained 
a left leg shrapnel wound, acute malaria, and acute hearing 
loss.  Dr. M. indicated that the veteran had received 
treatment fairly continuously since service for ongoing 
disability related to the leg injury, and for ongoing malaria 
and hearing loss.

The medical statement supporting the veteran's claims of left 
leg injury, malaria, and hearing loss in service, and ongoing 
left leg disability, malaria, hearing loss since service is 
directly relevant to the veteran's claims for service 
connection for left leg wound residuals, malaria, and hearing 
loss.  The new evidence is sufficiently significant as to 
raise a reasonable possibility of substantiating those 
claims.  The evidence, therefore, is new and material, and 
warrants reopening of the previously denied claims for 
service connection for left leg shrapnel wound residuals, 
malaria, and hearing loss.


ORDER

The claims for service connection for left leg shrapnel wound 
residuals, malaria, and hearing loss are reopened.


	(CONTINUED ON NEXT PAGE)

REMAND

As the Board has reopened the claim for service connection 
for left leg shrapnel wound residuals, malaria, and hearing 
loss, those claims must be considered on their merits.  The 
Board finds that additional evidentiary development is needed 
with respect to those disabilities.  Two private physicians, 
Dr. M. and D. A. C., M.D., have indicated that the veteran 
has had ongoing post-service diagnoses of, and treatment for, 
left leg disability, malaria, and hearing loss.  No treatment 
records are associated with the claims file, however.  On 
remand, the RO should request records of medical treatment of 
the veteran by Dr. C., and by other treating physicians and 
medical facilities identified by the veteran.  The recent 
medical statements were provided many years after the 
veteran's service.  The veteran should receive VA medical 
examinations to obtain current diagnoses with respect to his 
left leg and his reported malaria and hearing loss.  If 
current disabilities are found, the examiners should be asked 
to review the veteran's claims file and provide an opinion 
regarding the likely etiology of each current disability.

The veteran's claim for service connection for pulmonary 
tuberculosis is addressed by statements, from Dr. M. and Dr. 
C., that the veteran has been under long term care for 
pulmonary tuberculosis.  The claims file, however, contains 
no records of treatment of the veteran for tuberculosis.  
Treatment records should be obtained.  A VA examination 
should be performed to determine whether the veteran 
currently has tuberculosis, and the examiner should provide 
an opinion regarding the likely etiology of any current 
tuberculosis.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to provide 
the names and addresses of physicians and 
medical facilities that have treated him 
since service for left leg disability, 
malaria, hearing loss, and pulmonary 
tuberculosis.



2.  The RO should request available 
records of post-service medical treatment 
of the veteran from private physician D. 
A. C., M.D., [see the claims file for the 
physician's full name] of Balaoan, La 
Union, the Republic of the Philippines, 
and from other treating physicians and 
medical facilities identified by the 
veteran.  All records obtained should be 
associated with the veteran's claims file.

3.  The RO should schedule the veteran for 
the appropriate VA medical examinations to 
address the existence and likely etiology 
of any current left leg disability, 
malaria, hearing loss, and pulmonary 
tuberculosis.  The examiners must be 
provided with the veteran's claims file 
for review.  Any testing necessary for 
diagnosis should be performed.  After 
examining the veteran and reviewing the 
claims file, including any recently 
obtained records, the examiners should 
indicate whether the veteran has any 
current left leg disability, malaria, 
hearing loss, or pulmonary tuberculosis.  
For each such disability that is found, 
the examiners should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability has continued since 
the veteran's service in the 1940s, or is 
otherwise causally related to claimed 
injury or disease in service.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the veteran's claims 
can be granted.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


